VIA EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:NeoGenomics, Inc. Post-Effective Amendment No. 2 on Form SB-2 File No. 333-126754 Filed May 15, 2007 Form AW – Application for Withdrawal Dear Sir or Madam: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, NeoGenomics, Inc., a Nevada corporation, respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the above-referenced Post-Effective Amendment No. 2 on Form SB-2 to the Registration Statement on Form SB-2 and all exhibits thereto filed with the Commission on May 15, 2007 (the “Post-Effective Amendment”) because the Post-Effective Amendment was submitted with the wrong registration number requiring a revised filing. Please do not hesitate to contact the undersigned (239) 768-0600 or Clayton E. Parker at Kirkpatrick & Lockhart Preston Gates Ellis, LLP at (305) 539-3300 should you have any questions with respect to this request. Very truly yours, /s/ Robert P. Gasparini Robert P. Gasparini Chief Executive Officer
